Citation Nr: 0323230	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  94-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of residuals of a through and through gunshot 
wound to the left foreleg with scars and motor sensory 
neuropathy, currently rated as 10 percent disabling.  

2.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with muscle spasm prior to September 10, 1999.

3.  Entitlement to an increased evaluation for low back pain 
with muscle spasm, currently rated as 40 percent disabling.  

4.  Evaluation in excess of 30 percent for post-traumatic 
stress disorder (PTSD) prior to June 1, 1999.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating determinations of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in August 1999.  
At that time, it was remanded for further development.  


FINDING OF FACT

Prior to 1998, the veteran was unable to obtain or retain 
employment.


CONCLUSION OF LAW

Prior to April 1998, PTSD was 100 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Code 9411 
(1990-1996)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In regard to the issue of the evaluation of PTSD prior to 
April 1998, any violation is moot because of the grant 
herein.

PTSD

The AOJ assigned a 100 percent evaluation for PTSD.  The 
effective date was June 1998, with a prior period of a 
temporary total rating that started April 16, 1998.  However, 
an appeal had started prior to the April 1998 date and the 
veteran remained rated as 30 percent disabled.  That part of 
the appeal remains open.

The old regulations provide that a 100 percent evaluation was 
assignable when the veteran was demonstrably unable to obtain 
or retain employment due to PTSD.

In November 1992, a VA examiner determined that the veteran 
was unemployable due to PTSD.  In another November medical 
document, it was noted that the veteran had a GAF score of 
40.  The GAF was based solely on PTSD.  In July 1993, a VA 
examiner noted that the veteran was very tense, restless, 
tearful and depressed.  In March 1994, the GAF was 45.  In 
October 1996, the GAF was about 45 and he was considered to 
be unemployable.  The primary diagnosis was PTSD.  In July 
1998, an examiner noted that the veteran had been treated for 
six years.  PTSD was described as severe and the veteran was 
considered totally disabled.

Although there is some conflict regarding the degree of 
impairment due to other factors, there is no doubt that the 
veteran was demonstrable unable to engage in employment prior 
to April 1998.  Therefore, a 100 percent evaluation is 
assigned.  





ORDER

Prior to April 1998, a 100 percent evaluation for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.  There has been no VCAA letter issued with regard to 
the veteran's claim from the RO and the Board has been 
prohibited from curing this defect.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



